DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In paragraph 10 the word “angel” presumably should be --angle--.   
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  “angels” presumably should be --angles--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward et al. (US PGPub. 2020/0047055). Ward et al. describes the same invention as claimed, including:

    PNG
    media_image1.png
    504
    557
    media_image1.png
    Greyscale
Regarding claim 1, A fitness device comprising: a fitness main body (100); at least one rope (406 A or B, “cord” as described in paras. 55: “a cord 406A” and 57 “a cord 406B” is considered a rope as required by the claim) slidably attached to the fitness main body (para. 60: “FIG. 4D illustrates in more detail a multi-axis arm hinge assembly 430F similar to that described with respect to FIG. 4B and 4D. A stowed position view and an example position 1 are indicated. As can be seen, the rotational arm mechanism 434B is slidably attached to a hinge plate mechanism 432B.”), 

wherein the rope has two ends, with one end being connected to a handle (412A, B), and the other end being connected to an adjustable motor (for example, 402A) configured to adjust resistance of pulling of the rope (para. 55: “FIG. 4A illustrates a force resistant reel assembly 400A that can be adapted for use in an interactive exercise machine system 100 or 200 such as discussed with respect to FIGS. 1 and 2A-I. The force resistant reel assembly can include a motor 402A connected to a reel 404A for winding a cord 406A. Redirection of the cord and force sensing is provided by a sensor/pulley assembly 408A. The cord can be surrounded and protected by a movable arm 410A and attached to graspable handle 412A.” and para. 56: “In operation, the sensor/pulley assembly 408A provides instantaneous force data to allow for immediate control of applied force by motor 402A. Applied force can be continuously varied, or in certain embodiments applied stepwise.”); 
a display device disposed at a front surface of the fitness main body, wherein the display device comprises a mirror reflection layer to reflect an image of a user opposite the display device and electronic display layer (para. 54: “FIG. 3 illustrates in cross section mirror and touch screen positioning with respect to a display (not to scale). A seen in FIG. 3 a housing 302 surrounds a display 304 and an electronics module 306 that controls operation of the display 304. Also shown are a touchscreen 310 having a partially silvered mirror 312 attached”) to display video imagery of a fitness instructor (para. 63: “Visual feedback may also include additional windowed video clips, inserted video clips into trainer video showing a trainer providing specific feedback”), a micro-camera and a 3D camera respectively disposed on top of the display device, wherein the micro-camera is configured to collect an optical image of the user (para. 22: “In one embodiment the image used in the described method embodiment includes at least one of still image data and video data. The method can use information from multiple sensor systems, including at least one from a sensor is selected from the group consisting of a stereo camera, a structured light camera, an infrared camera, and a 2D camera.”, also see Fig. 5 and para. 61: “Sensors can include, but are not limited to, center mounted three-dimensional camera 510A, side mounted three-dimensional camera 510B”,), and the 3D camera is configured to obtain three-dimensional skeleton point data of the user, monitor, and adjust posture of the user (para. 74: “Example local processing functionality can include, but is not limited to, skeletal extraction data processing, or heuristic analysis of skeletal data on per exercise or per repeated motion basis.”), and an intelligent control system (machine intelligence 722, see Fig. 7) operably coupled with at least one of the display device, 
    PNG
    media_image2.png
    516
    515
    media_image2.png
    Greyscale
micro-camera, 3D camera, and adjustable motor (Fig. 7 ), wherein the intelligent control system comprises a central controller to control at least one of the adjustable motor, display device, micro-camera, 3D camera, a biometric information unit, a video unit, a wireless communication module, a data collecting module, and a data processing module (para. 64: “FIG. 7 illustrates data handling and analytics for the interactive exercise machine system 700. An exercise machine 702 can be supported by a range of data processing functions 710. These can include sensor data processing 712, video and visualizations playback and creation 714, script support module 720 for providing fixed or dynamically modifiable exercise scripts to support force profiles of exercises or exercise routines, and machine intelligence to support kinematic modelling/visualization and improve exercise efficacy using immediate user data, historical user data, and group or other social data.”).
	Regarding claim 2, wherein the three-dimensional skeleton point data comprises multiple distances and intersection angels of different skeleton points of the user (Fig. 6B “position joints to points” and “adjust elbows lower” and para. 24: “skeletal data can be extracted from the image of the user, allowing presentations to the user that can improve posture or exercise position.”).
	Regarding claim 7, comprising a support arm substantially surrounding the rope (para. 55: “The cord can be surrounded and protected by a movable arm 410A and attached to graspable handle 412A.”).
	Regarding claim 8, wherein the fitness main body comprises a sliding rail at a side that is slidably connected with the support arm and the rope through a gear groove on the support arm (para. 60: “the rotational arm mechanism 434B is slidably attached to a hinge plate mechanism 432B”).
	Regarding claim 9, comprising two of the ropes disposed at two sides of the fitness main body (406 A and B, “cord” as described in paras. 55: “a cord 406A” and 57 “a cord 406B” is considered a rope as required by the claim).  
Regarding claim 10, wherein the rope (406A, B) is retractable to at least one side of the fitness main body (Fig. 1 shows the un-retracted “in-use” position, whereas Fig. 2F shows a retracted position of the rope).  
Regarding claim 11, further comprising a wall mounting bracket at a back surface of the fitness main body for mounting the device to a wall (para. 15: “In other embodiments, wall or floor mount units can be used to hold the mechanical support system.”, also see Figure 2H and para. 52: “FIG. 2H shows an alternative embodiment of interactive exercise machine 200H with mechanical support system 204H in perspective view, with arms folded, legs omitted, and configured for wall mounting using a wall support unit 252H. The wall support unit 252H can be temporarily or permanently bolted to a wall (not shown). The mechanical support system 204H can be locked, bolted, or otherwise attached to the wall support unit 252H.”).  
Regarding claim 12, wherein the display device is configured to display data output information comprising at least one of an optical image, an infrared image, a body fat rate, an exercise time, an exercise intensity, exercise effect analysis, and training morphology of the exerciser when turned on for exercise (para. 44: “The display can present information related to a user, including exercise machine usage information, training videos, current or historical exercise related data, interactive simulated or live person video for training or encouragement, entertainment videos, social network related information or communications, or advertisements.”), and the display device is a mirror (para. 44: “a partially silvered mirror can be adhesively attached or positioned in overlaying proximity to the display 102.”) or is configured to display a dynamic or stationary painting in energy saving mode when turned off for exercise.  
Regarding claim 13, wherein a heart rate monitoring module is disposed on the handle (para. 18: “ In one embodiment, the interactive exercise system includes a biometric signal analysis module able to detect at least one of heart rate and breath rate and based on the biometric signal modify force applied through the force-controlled component.”).  
Regarding claim 14, wherein the central controller is configured to control a pull resistance force applied by the adjustable motor to the rope, and the electronic display layer is configured to display adjustment to the resistance force (para. 65: “Based on sensor and other data collected 804, along with script-based data analysis 806, live feedback or adjustments to force profiles or exercise routine parameters (step 808) can be made.”).  
Regarding claim 15, wherein the display device comprises a touch layer attached to the mirror reflection layer, the central controller is configured to control the pull resistance force based on instruction received from the user via verbal command or the touch layer (para. 54: “FIG. 3 illustrates in cross section mirror and touch screen positioning with respect to a display (not to scale). A seen in FIG. 3 a housing 302 surrounds a display 304 and an electronics module 306 that controls operation of the display 304. Also shown are a touchscreen 310 having a partially silvered mirror 312 attached, with the combination being mounted to housing 302 with a small included air gap 320. In some embodiments the air gap 320 is filled with an optically transparent adhesive that directly attaches the touch screen to the display 304.”).  
Regarding claim 16, wherein the central controller is operably coupled to a backstage server (122) configured to receive data of the user, stores, analyzes the data, or transmits analysis or video imagery to the user via the displaying device (para 42:  “In operation, user position and force sensor data be locally stored or provided (via connected network cloud 120) to a remote data storage and analytics service 122. A network cloud 120 can include, but is not limited to servers, desktop computers, laptops, tablets, or smart phones. Remote server embodiments may also be implemented in cloud computing environments. Cloud computing may be defined as a model for enabling ubiquitous, convenient, on-demand network access to a shared pool of configurable computing resources (e.g., networks, servers, storage, applications, and services) that can be rapidly provisioned via virtualization and released with minimal management effort or service provider interaction, and then scaled accordingly. A cloud model can allow for on-demand self-service, broad network access, resource pooling, rapid elasticity, measured service or various service models (e.g., Software as a Service (“SaaS”), Platform as a Service (“PaaS”), Infrastructure as a Service (“IaaS”), and deployment models (e.g., private cloud, community cloud, public cloud, hybrid cloud, etc.)”.)  
Regarding claim 17, wherein a speaker (516) and a microphone (512) for audio transmission and online self-learning are disposed on the fitness main body.  
Regarding claim 18, wherein the mirror reflection layer has a height from about 40 inches to about 96 inches and a width from about 9 inches to about 120 inches (para. 44: “The display can be sized to approximately match size of a user, while in other embodiments it can be sized to range anywhere from 0.5× to 2× user size. Typically, the display 102 is positioned to be slightly higher than a user and extends downward to a floor.” Also see Fig. 1 dimensions relative to the pictured user).  
Regarding claim 19, wherein the intelligent control system is configured to allow the user to invite another user or other users to attend exercise together on another device or other devices from a different location or different locations and communicate with each other (para. 47: “In some configurations, the exercise machine display 102 is capable of combining virtual and augmented reality methods with real-time video and/or audio and with real-time user position or force data. This permits, for example, providing three dimensional (3D) augmented reality with dynamics virtual pointers, text, or other indicators to allow a user to better interact with the exercise machine or connected friends or exercise class members, while still providing real-time information such as instantaneous or average force applied for each exercise, heart rate, or breathing/respiratory rate.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US PGPub. 2020/0047055) in view of Mehl et al. (US PGPub. 2019/0362139). 
Regarding claim 3, Ward et al. describes the invention substantially as claimed, including: wherein the data collecting module is configured to collect data obtained by the 3D camera, and the data processing module is configured to process the data collected by the data collecting module by real-time person segmentation and 3D human pose estimation (para. 7: “The system also includes a communication module for connection to a local processing system associated with an exercise machine having a display able to present videos, a three-dimensional camera system, and local processing system able to provide pose estimation based on data from the three-dimensional camera system.”) 
Ward et al. does not expressly show the real-time person segmentation and 3D human pose estimation is with fully convolutional model.
Mehl et al., from the same field of endeavor, teaches that it is known in the art to conduct real-time person segmentation and 3D human pose estimation with a fully convolutional model (Mehl et al. para. 75: “Preferably, for each image frame of the sequence of image frames, the body key points are extracted using a convolutional neural network, wherein the convolutional neural network is configured for extracting, for each image frame showing the person, a set of body key points indicating the person's posture. Convolutional neural networks are well-suited for performing image analysis. A convolutional neural network with a stacked hourglass architecture is described in the article by A Newell, K Yang and J Deng “Stacked hourglass networks for human pose estimation”, European Conference on Computer Vision, October 2016, pp 483-499, Springer International Publishing, https://arxiv.org/abs/1603.06937. For adapting the convolutional neural network to the limitations imposed by the processing resources on a smartphone, reference is made to the article by A G Howard, M Zhu, B Chen, D Kalenichenko, W Wang, T Weyand, M Andreetto and H Adam, “Mobilenets: Efficient convolutional neural networks for mobile vision applications”, 2017, arXiv preprint arXiv:1704.04861, https://arxiv.org/abs/1704.04861. In a preferred embodiment, a Sequence Model such as a Recurrent Neural Network could be used to extract the body key points from a plurality of image frames. Here, the image frames are provided as input to the Neural Network one after another in temporal order as taken from the camera stream. The Neural Network preserves an internal state and thus incorporates information from image frames that were processed in the past in order to compute more accurate body key points for the one image frame that was provided as the last input. More information related to the use of sequence models for computing body key points can be found in the article by M R Hossain and J J Little, “Exploiting temporal information for 3D pose estimation”, 2017, CoRR, https://arxiv.org/abs/1711.08585. Preferably, the neural network is configured for extracting, for each image frame, 2D body key points. In an alternatively preferred embodiment, the neural network is configured for extracting, for each image frame, 2.5D or 3D body key points.”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use a convolutional neural model as taught by Mehl et al. to perform the segmentation and human pose estimation. Doing so provides the predictable result of using an art-recognized method for determining the user’s pose for analysis and comparison so that guidance and feedback can be offered to the exercising user to perform the exercises correctly. Therefore, it would have been prima facie obvious to modify Ward et al. as taught by Mehl et al. to obtain the invention as claimed. 
Regarding claim 4, Ward et al. does not show, but Mehl et al. teaches wherein the data processing module is also configured to process the data collected by the data collecting module by semi-supervised approach and trajectory model (Mehl et al. para. 92: “Details of the depth regression module can be found in the article by X Zhou, Q Huang, X Sun, X Xue and Y Wei, “Towards 3d human pose estimation in the wild: a weakly-supervised approach”, October 2017, IEEE International Conference on Computer Vision, https://arxiv.org/abs/1704.02447.”). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use the semi-supervised method taught by Mehl et al. to process the data collected by the data collecting module. Doing so provides the predictable result of employing a known machine learning technique to estimate human poses. Therefore, it would have been prima facie obvious to modify Ward et al. as taught by Mehl et al. to obtain the invention as claimed. 

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US PGPub. 2020/0047055) in view of Mehl et al. as applied to claims 1 and 3 above, and further in view of Agarawal et al. (US Pat. 9,965,865). Ward et al. does not show but Agarawal, from the same field of endeavor, teaches, wherein the data processing module is configured to process the data collected by the data collecting module by real-time person segmentation to just capture the user's skeleton points and blur background, therefore protecting the user's privacy (Agarawal et al. col. 2, lines 65-67: “final segmentation 109 may be used to blur only background pixels of the RGB image 101 to emphasize a human subject.”). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use the real-time person segmentation to blur only background pixels, as taught by Agarawal, on the device of Ward et al. Doing so provides the predictable result of focusing the image on the user rather than their home surroundings for providing effective overlay videos and feedback to the user’s form. Therefore, it would have been prima facie obvious to modify Ward et al. as taught by Agarawal to obtain the invention as claimed. 


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  “Complex Background Subtraction by Pursuing Dynamic Spatio-Temporal Models” IEEE Transactions on Image Processing, 2014. Lin et al. (see PTO-892 for citation), is considered a close prior art. Lin et al. describes an algorithm for processing clusters of pixels to subtract the background of a scene. However, Lin et al. does not show the specific algorithm required by claim 5. For at least this reason, claim 5 is considered allowable over the prior art of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited art of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784